ALLOWABILITY NOTICE

EXAMINER COMMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 
ALLOWED CLAIMS
	Claims 15-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a wound treatment apparatus for use with negative pressure, the device comprising a wound filler having a layer with a plurality of enclosed, dome-shaped bubbles thereon.  The bubbles are configured to collapse under negative pressure.  
Although the prior art teaches wound fillers that have a three dimensional shape and are configured to collapse under pressure, there is no teaching or suggestion in the art of a wound filler layer comprising a plurality of enclosed, dome-shaped bubbles spaced across the surface of the layer.  

Boehringer (cited in the previous office action) also teaches a wound filler layer comprising a plurality of embossed dome shaped bubbles.  However, these embossed features are not enclosed bubbles. 
It is unclear why one of ordinary skill in the art before the effective filing date of the instant invention would have modified the wound fillers of Dunn or Boehringer to have enclosed, dome-shaped bubbles disposed on the surface of the layer, as doing so would significantly modify the structure and functionality of the prior art devices. 

Additionally, applicant’s amendment to Claim 22 has overcome the 112 new matter rejection from the previous office action. Applicant’s specification provides support for openings in the layer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP R WIEST/Primary Examiner, Art Unit 3781